Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12 February 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi U.S. 2015/0167743.
Re clm 1, Yamauchi discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (12) and a second bearing ring (11) that define a bearing interior between them the first bearing ring and the second bearing ring, a plurality of rolling elements (13) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly (S) for sealing the bearing interior, the seal assembly including a seal carrier (at least upper part of 20) connected to the first bearing ring such that the seal carrier and the first bearing ring rotate together and a seal element (41) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 41d contacts 11) of the second bearing ring, wherein the seal carrier comprises a fiber-reinforced plastic ([0115]).
Re clm 2, Yamauchi further discloses the fiber-reinforced plastic comprises a fiberglass-reinforced plastic ([0115]).
Re clm 3, Yamauchi further discloses the seal carrier comprises a ring (20 is a ring).
The limitation “a compression-molded fiber-matrix-composite” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 7, Yamauchi further disclose the seal element is circumferentially attached to the seal carrier by a clamping ring (27, Fig. 14a; interference fit of [0185] acts to clamp seal element in place).
Re clm 8, Yamauchi further discloses the seal element and/or the seal carrier include structures (interference fit between 20 and 40, Fig. 14a, [0185]; Figs 12a-c) in order to attach the seal element to the seal carrier such that the seal element and the seal carrier rotate together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pilk U.S. 2020/0063799 in view of Yamauchi U.S. 2015/0167743.
Re clm 1, Pilk discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (1) and a second bearing ring (2 and 5s) that define a bearing interior between the first bearing ring and the second bearing ring, a plurality of rolling elements (3s) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly for sealing the bearing interior, the seal assembly including a seal carrier (12) connected to the first bearing ring (via 9b) such that the seal carrier and the first bearing ring rotate together and a seal element (13) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 13 contacts 5) of the second bearing ring.
Although Pilk states that seal adjacent elements can be made of metal, plastic or composites ([0021]), Pilk is silent as to the material of the seal carrier and does not explicitly state that the seal carrier comprises a fiber-reinforced plastic.
Yamauchi discloses a seal carrier (20, Fig. 1) comprising a fiber-reinforced plastic ([0115]).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the unknown seal carrier material of Pilk with that of Yamauchi and provide that the seal carrier comprises a fiber-reinforced plastic, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Fiber-reinforced plastics have a reduced weight compared to metal parts while having more rigidity and strength than plastic alone.
	Re clm 2, the improvement of Yamauchi further discloses the fiber-reinforced plastic comprises a fiberglass-reinforced plastic ([0115]).
	Re clm 3, the improvement of Yamauchi further discloses the seal carrier comprises a ring (12 is a ring).
The limitation “a compression-molded fiber-matrix-composite” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 8,  Pilk further discloses the seal element and/or the seal carrier include structures (walls of U-shaped channel in 12 that accept base of 13) in order to attach the seal element to the seal carrier such that the seal element and the seal carrier rotate together.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Kingsley U.S. 6,082,721.
	Yamauchi discloses all the claimed subject matter as described above.
	Assuming compression molding somehow imparts a structural difference:
Re clm 3, Yamauchi does not disclose compression molding of the fiber-matrix composite.
Kingsley teaches forming bearing elements out of compression molded fiber-matrix composite for the purpose of achieving reduced weight of the elements (col. 4: lines 6-14).
	Since both Yamauchi and Kingsley disclose fiber-reinforced composite materials, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the unknown process of forming the fiber-reinforced plastic of Yamauchi with the compression molding of Kingsley to achieve the predictable result of forming the fiber-reinforced plastic element.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pilk U.S. 2020/0063799 in view of Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Kingsley U.S. 6,082,721.
	Pilk in view of Yamauchi discloses all the claimed subject matter as described above.
Assuming compression molding somehow imparts a structural difference:
Re clm 3, Pilk in view of Yamauchi does not disclose compression molding of the fiber-matrix composite.
Kingsley teaches forming bearing elements out of compression molded fiber-matrix composite for the purpose of achieving reduced weight of the elements (col. 4: lines 6-14).
	Since both Yamauchi and Kingsley disclose fiber-reinforced composite materials, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the unknown process of forming the fiber-reinforced plastic of Yamauchi with the compression molding of Kingsley to achieve the predictable result of forming the fiber-reinforced plastic element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Nutto DE 102012213508.
	Yamauchi discloses all the claimed subject matter as described above.
	Re clm 4, Yamauchi does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another allows for positively connected the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Yamauchi and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pilk U.S. 2020/0063799 in view of Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Nutto DE 102012213508.
	Pilk in view of Yamauchi discloses all the claimed subject matter as described above.
	Re clm 4, Pilk does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another allows for positively connected the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 and Nutto DE 102012213508.
Re clm 5, Yamauchi discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (12) and a second bearing ring (11) that define a bearing interior between them the first bearing ring and the second bearing ring, a plurality of rolling elements (13) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly (S) for sealing the bearing interior, the seal assembly including a seal carrier (at least upper part of 20) connected to the first bearing ring such that the seal carrier and the first bearing ring rotate together and a seal element (41) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 41d contacts 11) of the second bearing ring, wherein the seal carrier comprises a fiber-reinforced plastic ([0115]).
Yamauchi does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another, wherein the seal carrier segments include abutment surfaces having mutually complementary structures, and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another, wherein the seal carrier segments include abutment surfaces (at circumferential ends of segments) having mutually complementary structures (male and female matching parts, Fig. 3a-3c), and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction (connections of Fig. 3a-3c provide at least radial and circumferential connection is assured) which allows for positively connected the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	Re clm 6, the improvement of Nutto further disclose the structures are configured to prevent radial and/or axial movement of the seal carrier segments (connection of Fig. 3a-3c provides at least radial stops, for example 71 is unable to move radially due to portions of 6 on either side of 71 in Fig. 3a).
	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pilk U.S. 2020/0063799 in view of Yamauchi U.S. 2015/0167743 and Nutto DE 102012213508.
Re clm 5, Pilk discloses a rolling-element bearing assembly (Fig. 1) comprising: a first bearing ring (1) and a second bearing ring (2 and 5s) that define a bearing interior between the first bearing ring and the second bearing ring, a plurality of rolling elements (3s) disposed in the bearing interior to allow a relative rotation of first and second bearing rings, and a seal assembly for sealing the bearing interior, the seal assembly including a seal carrier (12) connected to the first bearing ring (via 9b) such that the seal carrier and the first bearing ring rotate together and a seal element (13) connected to the seal carrier such that the seal element and the seal carrier rotate together, the seal carrier holding the seal element against an axial surface (where 13 contacts 5) of the second bearing ring.
Although Pilk states that seal adjacent elements can be made of metal, plastic or composites ([0021]), Pilk is silent as to the material of the seal carrier does not explicitly state that the seal carrier comprises a fiber-reinforced plastic.
Yamauchi discloses a seal carrier (20, Fig. 1) comprising a fiber-reinforced plastic ([0115]).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the unknown seal carrier material of Pilk with that of Yamauchi and provide that the seal carrier comprises a fiber-reinforced plastic, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Fiber-reinforced plastics have a reduced weight compared to metal parts while having more rigidity and strength than plastic alone.
Pilk does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another, wherein the seal carrier segments include abutment surfaces having mutually complementary structures, and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another, wherein the seal carrier segments include abutment surfaces (at circumferential ends of segments) having mutually complementary structures (male and female matching parts, Fig. 3a-3c), and wherein the structures are formed such that a one-on-one arrangement and connection between two adjacent seal carrier segments is ensured in the radial, axial, and/or circumferential direction (connections of Fig. 3a-3c provide at least radial and circumferential connection is assured) which allows for positively connected the segments together to form a unitary construction after assembly.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly.
	Re clm 6, the improvement of Nutto further disclose the structures are configured to prevent radial and/or axial movement of the seal carrier segments (connection of Fig. 3a-3c provides at least radial stops, for example 71 is unable to move radially due to portions of 6 on either side of 71 in Fig. 3a).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Higashimoto JP 2014088891.
Yamauchi discloses all the claimed subject matter as described above.
Re clm 9, Yamauchi does not disclose wherein the seal element includes a primary seal lip and a secondary seal lip, and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring.
Higashimoto teaches an axial contacting seal for a bearing in which the seal element (6b, Fig. 2)includes a primary seal lip (lower lip of 6b) and a secondary seal lip (upper lip of 6b), and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring (3). Two sealing lips provides for more effective sealing while also providing a redundancy in the event of lip failure or damage.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the single lip seal of Yamauchi and provide the seal element includes a primary seal lip and a secondary seal lip, and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring for the purpose of providing more effective sealing while also providing redundancy in the event of lip failure or damage.
Re clm 10, Yamauchi further discloses the primary seal lip abuts against the axial surface of the second bearing ring with a predetermined contact force (41d abuts 11, thus it must have a contact force; [0176]).
Re clm 11, Yamauchi further discloses the contact force of the primary seal lip is determined by a length of the primary seal lip, an angle of incidence of the primary seal lip with respect to the end surface, a material of the primary seal lip, a geometric design of the primary seal lip, and/or a defined distance of the seal carrier to the end surface of the second bearing ring (the seal lip of Yamauchi has a length, angle of incidence, material, geometric design).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi U.S. 2015/0167743 as applied to claim 1 above, and further in view of Nutto DE 102012213508 and Higashimoto JP 2014088891.
	Yamauchi discloses all the claimed subject matter as described above.
Re clm 12, Yamauchi further discloses the fiber-reinforced plastic ([0115]), the seal element is circumferentially attached to the seal carrier by a clamping ring (27, Fig. 14a; interference fit of [0185] acts to clamp seal element in place).
 The limitation “a compression-molded fiber-matrix-composite” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Yamauchi does not disclose the seal carrier comprises a plurality of seal carrier segments abutting against one another, wherein the seal carrier segments include abutment surfaces having mutually complementary structures.
	Nutto teaches seal components which are segmented and abut one another (Fig. 2-4). Providing the segmented seal elements such that they abut one another, wherein the seal carrier segments include abutment surfaces (at circumferential ends of segments) having mutually complementary structures (male and female matching parts, Fig. 3a-3c), which allows for positively connected the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the carrier of Pilk and provide that the seal carrier elements abut against one another for the purpose of positively connecting the segments together to form a unitary construction after assembly such that the unitary construction can be installed without disassembly of the device.
Yamauchi does not disclose wherein the seal element includes a primary seal lip and a secondary seal lip, and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring with a predetermined force.
Higashimoto teaches an axial contacting seal for a bearing in which the seal element (6b, Fig. 2)includes a primary seal lip (lower lip of 6b) and a secondary seal lip (upper lip of 6b), and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring (3) with a predetermined force. Two sealing lips provides for more effective sealing while also providing a redundancy in the event of lip failure or damage.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the single lip seal of Yamauchi and provide the seal element includes a primary seal lip and a secondary seal lip, and wherein the primary seal lip and the secondary seal lip abut axially against the axial surface of the second bearing ring with a predetermined contact force for the purpose of providing more effective sealing while also providing redundancy in the event of lip failure or damage.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Specifically, Pilk and Yamauchi have been provided as new primary references for the rejections as noted above.  Gruber is no longer used to reject he claims.  
Applicant argued a hypothetical rejection regarding Higashimoto JP 2014-088891 (see page 10 of remarks dated 12 February 2022.  Although this reference was used, the support 6a was not modified as assumed by the hypothetical rejection, and therefore Applicant’s arguments are moot.  Rather, Higashimoto was used to teach two axial lips instead of one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656